Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63, 64, 67 and 69-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 63 recites the phrase “(b) a diluent in about 5% to about 70% by weight of the solid dosage form”.  The specification does not appear to provide adequate support for the upper limit “about 70%”.
	Claim 69 recites the phrase “wherein the diluent is…lactose monohydrate, and a combination thereof”.  It is noted that nowhere in the present specification appears to provide support to a combination of diluent.
Claim 71 recites the phrase “wherein the lactose monohydrate is…to about 45% by weight of the solid dosage form”.  The specification does not appear to provide adequate support for the upper limit “about 45%”.
	Claim 76 recites the phrase “the binder is…, and a combination thereof”.  It is noted that nowhere in the present specification appears to provide support to a combination of binder.
	Claim 79 recites the phrase “wherein the surfactant is…, and a combination thereof”.  It is noted that nowhere in the present specification appears to provide support to a combination of diluent.
	Claim 82 recites the phrase “wherein the disintegrant is…lactose monohydrate, and a combination thereof”.  It is noted that nowhere in the present specification appears to provide support to a combination of diluent.
	Claim 85 recites the phrase “wherein the lubricant is…, and a combination thereof”.  It is noted that nowhere in the present specification appears to provide support to a combination of diluent.
Claim 91 recites the phrase “(b) a first diluent in about 40% to about 45% by weight…(c) a second diluent in about 25% by weight”.  The specification does not appear to provide adequate support for the specific amount of diluent.
Claim 91 recites the phrase “(e) about 0.5% to about 5% by weight”.  The specification does not appear to provide adequate support for the upper limit “about 5%”.
Claim 101 recites the phrase “lactose monohydrate is about 40.25% by weight”.  The specification does not appear to provide adequate support for the upper limit “about 40.25%”.
Claim 104 recites the phrase “hydroxypropyl cellulose is about 3% by weight”.  The specification does not appear to provide adequate support for the limitation of “about 3%”.
Claim 106 recites the phrase “sodium lauryl sulfate is about 0.75% by weight”.  The specification does not appear to provide adequate support for the limitation of “about 0.75%”.
Claim 109 recites the phrase “colloidal silicon dioxide is about 1% by weight”.  The specification does not appear to provide adequate support for the limitation of “about 1%”.
Claim 111 recites the phrase “magnesium stearate is about 1% by weight”.  The specification does not appear to provide adequate support for the limitation of “about 1%”.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63, 64, 67 and 69-116 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US 2003/0008885A1, in view of Gehlert et al. (The Journal of Neuroscience) and Nadkarni et al. US 2002/0013357 A1.
He teaches an oral dosage form comprising from about 1mg to about 100 mg of active agent, and about 0.5-95% diluent.  See paragraphs 0613-0615.  Active agent includes the claimed pyrimidine compound.  See abstract, claims, and Examples.  
He does not teach the claimed compound with respect to the pyrimidine.  However, pyrimidine compound having the claimed structure is known in the art.  See for example the teaching in Gehlert.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select the claimed compound in view of the teaching in Gehlert with the expectation to obtain an oral dosage form useful in the art.  This is because Gehlert teaches the use of the claimed pyrimidine compound for oral dosage form is known in the art.
It is noted that Applicant has amended the claims to include a specific combination of diluents in a specific amount.  However, the use of diluent such as microcrystalline cellulose and/or lactose monohydrate in the claimed amount is known in the art.  See for example the teaching in Nadkarni.  Nadkarni teaches an oral dosage form such as tablet, capsule or sachet comprising diluent in an amount ranging from about 5% to about 99%, most preferably about 20% to about 80%.  See abstract and paragraph 0070.  Combination of microcrystalline cellulose and lactose monohydrate as diluent is found in paragraph 0071.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the oral dosage form of He to include diluents in view of Nadkarni with the expectation of at least similar result.  This is because Nadkarni teaches the claimed diluent is known in pharmaceutical art, and this is because He teaches the desirability to include any conventional diluent known in the art.

Response to Arguments
The Declaration under 37 CFR 1.132 filed 05/12/2022 is insufficient to overcome the rejection of claims  based upon He et al. US 2003/0008885A1, in view of Gehlert et al. (The Journal of Neuroscience) and Nadkarni et al. US 2002/0013357 A1 as set forth herein because: the use of the claimed diluent in the claimed amount is known in the art.  See Nadharni.
Thus, for at least the above reasons, the 103(a) rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615